                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                           EL PASO DIVISION
 IN RE:                                                    §
                                                           §      CASE NO. 20-31151-HCM
 BENJAMIN JOE GIRON                                        §
      DEBTOR(S)                                            §      CHAPTER 13


                          OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          Comes now VW Credit, Inc. (hereinafter referred to as "VW Credit"), a secured creditor in the above-entitled

and numbered case, filing this its Objection to Confirmation of Chapter 13 Plan, and in support hereof represents:

    1.    The above-styled Debtor(s) filed a voluntary petition under Chapter 13 of Title 11, United States Bankruptcy

          Code, on November 2, 2020.

    2.    Debtor(s) is indebted to VW Credit pursuant to a Retail Installment Contract and Security Agreement (the

          "Agreement") that is secured by a properly perfected security interest in Motor Vehicle Lien described as a

          2015 VOLKSWAGEN PASSAT, VIN: 1VWAS7A31FC109877 (the "Collateral").

    3.    VW Credit filed its proof of claim in the amount of $12,526.46, with pre-petition arrearage of $1,997.00 (the

          "Claim").

    4.    Debtor(s) Chapter 13 Plan (the "Plan") schedules the amount of the Claim at $12,408.00, values the Collateral

          at $5,950.00, and proposes repayment at an interest rate of 0.00% over the life of the Plan.

    5.    VW Credit objects to confirmation of the Plan because:

                   a.       it does not provide an adequate interest rate of repayment. As of the date of petition, the

                            prime rate was 3.25%. VW Credit is entitled to the prime rate plus additional points

                            pursuant to Till v. SCS Credit Corp., 541 U.S. 465 (2004); and

                   b.       it understates the value of the Collateral. VW Credit states the current value of the

                            Collateral is $10,012.50 based on the NADA Used Car Guide attached hereto as exhibit A

                            and incorporated herein by reference.




OBJECTION TO PLAN                                          1                                        OTP_MainForm0C
                                                                                                        6229-N-3299
         WHEREFORE, PREMISES CONSIDERED, VW Credit prays that this Court deny confirmation of the Plan

and grant it such other and further relief at law and in equity as is just.

                                                              Respectfully submitted,
                                                              Bonial & Associates, P.C.

                                                              /s/ Chandra D. Pryor
                                                              Michael J. Burns / TXBN 24054447
                                                              Chandra D. Pryor / CABN 320903
                                                              Attorneys and Counselors
                                                              14841 Dallas Parkway, Suite 425
                                                              Dallas, Texas 75254
                                                              (972) 643-6600
                                                              (972) 643-6698 (Telecopier)
                                                              E-mail: BkcyAttorneys@BonialPC.com
                                                              Attorney for VW Credit, Inc.




OBJECTION TO PLAN                                             2                               OTP_MainForm0C
                                                                                                  6229-N-3299
                                         CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the foregoing document has been served upon the following
parties in interest either via pre-paid regular U.S. Mail or via electronic notification on or before the 2nd day of
December, 2020:

Debtor               Via U.S. Mail
Benjamin Joe Giron
5401 Montoya Drive
El Paso, Texas 79932


Debtor's Attorney
Timothy V. Daniel
Timothy V. Daniel, P.C.
603 Mississippi Ave.
El Paso, Texas 79902

Chapter 13 Trustee
Stuart C. Cox
1760 N. Lee Trevino Dr.
El Paso, Texas 79936


US Trustee
Office of the U.S. Trustee
615 E. Houston Street, Suite 533
San Antonio, Texas 78205


James W. Brewer
Kemp Smith LLP
P.O. Box 2800
El Paso, Texas 79999


20-31151-HCM                                              /s/ Chandra D. Pryor
                                                          Michael J. Burns
                                                          Chandra D. Pryor




OBJECTION TO PLAN - CERTIFICATE OF SERVICE                                                             6229-N-3299
                                                                                                   MFR_COSNtcOfHr
